        Case 1:20-cv-01588-JPC-SLC Document 35 Filed 01/15/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RENZER BELL,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-CV-1588 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
CHARLES GRAY,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On November 24, 2020, Plaintiff Renzer Bell filed an Affidavit in Support of Equitable

Demand for Entry of Default Against the Defendant Charles Gray. (Dkt. 31). On December 8,

2020, this Court entered an Order construing Plaintiff’s submission as a motion for default

judgment. (Dkt. 34). The Court further ordered that (1) Defendant shall file any opposition to the

motion by January 5, 2021, and (2) Defendant appear and show cause before the Court on January

20, 2021, at 3:30 p.m., why an order should not be issued granting a default judgment against

Defendant. (Id.)

        In the event that Defendant does not appear at the hearing on January 20, 2021, at 3:30

p.m., Plaintiff is directed to be prepared to discuss the following subjects at the conference:

        (1)      The formation of the contracts entered into by Plaintiff and Defendant;
        (2)      Any communication with Defendant or representatives for Defendant regarding the
                 litigation and intent to challenge the suit, including discussions about the alleged
                 illegal conduct prior to the filing of the lawsuit;
        (3)      The basis for Plaintiff’s request for compensatory and incidental damages; and
        (4)      The enforceability of the liquidated damages provision in the contracts.
     Case 1:20-cv-01588-JPC-SLC Document 35 Filed 01/15/21 Page 2 of 2


      The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se Plaintiff.

      SO ORDERED.

Dated: January 15, 2021                              __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
